DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's Amendment and Response filed 09/28/2022 has been entered and made of record. This application contains 20 pending claims. 
Claims 1, 8, 11-12 and 15 have been amended.
This necessitated a new ground(s) of rejection presented in this Office action as stated below:

	
Response to Arguments
Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUHARA (US 20220029410, hereinafter FUKUHARA, and further in view of Sutardja.

Regarding to claim 1, FUKUHARA discloses an integrated circuit (IC) (fig. 1) comprising: 
subcircuits (fig. 1 shows combination of 11, 12 and combination of 21, 22); 
power switches (fig. 1[18 and 28]), each power switch coupled to pass a respective load current to a respective one of the subcircuits when activated by a respective switch control signal (fig. 1 shows [11] coupled to load 310 which connects to subcircuit [11,12] and [28] coupled to load 320 which connects to subcircuit [21,22]), wherein each power switch (fig. 1 shows [18] and [28]) is coupled between a voltage rail (fig. 1[VCC]) and the respective one of the subcircuits (fig. 1 shows [18] coupled [11,12] and [28] coupled to [21-22]);
sensing circuits (included 12, 15, 22, 25 and 31), each of the sensing circuits coupled to a respective one of the subcircuits, wherein the sensing circuits are configured to generate sense currents that are proportional to the respective load currents (fig. 1, paragraphs 23 and 34 of FUKUHARA discloses a first sensing circuit included [12, 15 and 31] coupled to subcircuit 11 and a second sensing circuit included [22, 25 and 31] coupled to subcircuit 21. these sensing circuit generate a sensing current IS proportional to the load current); and
a controller (fig. 1 and paragraphs 19-20 discloses [91] enable 18 and 28) configured to provide signals to operate the power switches and the sensing circuits.
a conversion circuit configured to receive at least one of the sense currents and to convert the at least one of the sense currents to an equivalent multi-bit digital signal (fig. 1 and paragraph 25 shows and discloses a microcomputer [200] to convert the IS to voltage).
 FUKUHARA does not disclose a conversion circuit to convert the at least one of the sense currents to an equivalent multi-bit digital signal;
a timestamp circuit configured to generate a timestamp value that is correlated with the multi-bit digital signal; and 
Sutardja discloses an integrated circuit (IC) (figures 1, 2, 8, 12 and 36) comprising:
a conversion circuit (fig. 36) configured to receive at least one of the sense currents (fig. 36[1210]) and to convert the at least one of the sense currents to an equivalent multi-bit digital signal (fig. 36[1201]); 
a timestamp circuit configured to generate a timestamp value that is correlated with the multi-bit digital signal (fig. 36 shows state information [1214] and paragraph 169 discloses the state information may be temporally organized in any manner including using a time stamp); and 
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Sutardja into FUKUHARA in order to improve accuracy and reliability (paragraph 0003 of Sutardja).

Regarding to claim 8, FUKUHARA discloses a method of monitoring power consumption in an integrated circuit (IC) ((fig. 1)), the method comprising: 
measuring a sum of load currents consumed by a plurality of subcircuits (fig. 1 and paragraph 34 shows and discloses the current of each subcircuit)), each of the plurality of subcircuits executing an application software program (microcomputer) and coupled to a voltage rail (fig. 1[VCC]) via a corresponding power switch (fig. 1 shows [18] and [28]) configured to transmit a respective load current to a corresponding subcircuit of the plurality of subcircuits (fig. 1 shows [11] coupled to load 310 which connects to subcircuit [11,12] and [28] coupled to load 320 which connects to subcircuit [21,22]) when activated by a corresponding switch control signal (fig. 1 and paragraphs 19-20 discloses [91] enable 18 and 28); 
converting the measured current to power values (fig. 1 and paragraph 25 shows the microcomputer to receive IS and convert Voltage).
FUKUHARA discloses measuring current of each load current instead a sum of load currents. 
However, before the effective filing date, it would be obvious to a POSITA to obtain the sum of load currents by knowing the individual of current value of each load. It’s merely a designer intended use.
FUKUHARA does not disclose
converting the measured current to power values;
generating timestamp values, wherein the timestamp values are correlated with the power values;
using the timestamp values and the power values to generate a power profile for the one or more subcircuits.
Sutardja discloses:
converting the measured current to power values (fig. 36 and paragraph 168 shows the controller 1201 to receive the digital signal from 1210 and determine the measure current); 
generating timestamp values, wherein the timestamp values are correlated with the power values (fig. 36 shows state information [1214] and paragraph 169 discloses the state information may be temporally organized in any manner including using a time stamp); 
using the timestamp values and the power values to generate a power profile for the one or more subcircuits (fig. 36 shows state information [1214] and paragraph 169 discloses the state information capture any state information such as output voltage, output current, nominal duty cycle…).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Sutardja into FUKUHARA in order to improve accuracy and reliability (paragraph 0003 of Sutardja).

Regarding to claim 9, FUKUHARA in view of Sutardja discloses the method of claim 8, further comprising: 
controlling operation of the one or more subcircuits based on the power profile for the one or more subcircuits (paragraph 168 of Sutardja).

Regarding to claim 10, FUKUHARA in view of Sutardja discloses the method of claim 9, further comprising: storing a set of the timestamp values and the power values over a period of time (fig. 36 shows state information [1214] and paragraph 169 discloses the state information may be temporally organized in any manner including using a time stamp).

Regarding to claim 11, FUKUHARA in view of Sutardja discloses the method of claim 8, further comprising: generating a plurality of switch control signals (paragraph 0019-20 of FUKUHARA) to select which of the one or more subcircuits to include in the current measurement of the sum of load currents consumed by the plurality of subcircuits (paragraph 34 and fig. 1 of FUKUHARA).

Regarding to claim 12, FUKUHARA in view of Sutardja discloses the method of claim 11, further comprising: generating signals, in addition to the plurality of switch control signals, to enable sense circuits to each separately measure the respective load current consumed by the corresponding subcircuit of the plurality of subcircuits (fig. 1, paragraph 19-20 of FUKUHARA shows 91 with 17 and 27 as a control signal).

Regarding to claim 13, FUKUHARA in view of Sutardja discloses the method of claim 8, wherein: 
the measuring current in the one or more subcircuits includes:
activating a first sensing switch to pass a first sensing current (fig. 12 of Sutardja shows controller 504 activate Q1 for 502a); 
amplifying the first sensing current from the one or more subcircuits (paragraph 104 of Sutardja); 
receiving the first sensing current and an output of the first amplifier in a first transconductor and current copier circuit (fig. 17 of Sutardja shows the sense current to 614 and output 600 to controller); and 
generating a first measured current based on the output of the amplifier and the first sensing current using the first transconductor and current copier circuit (fig. 17 of Sutardja).

Regarding to claim 14, FUKUHARA in view of Sutardja discloses the method of claim 9, further comprising: 
using a first power supply to operate the one or more subcircuits (Vin); and 
using a second power supply different than the first power supply to operate a controller that controls the operation of the one or more subcircuits (fig. 12[508] and paragraph 0097).

Regarding to claim 15, FUKUHARA discloses an integrated circuit (IC) (figure 1) comprising: 
conductors connected to a supply voltage (conductors connected to VCC); 
subcircuits configured to execute application programs (fig. 1 shows combination of 11, 12 and combination of 21, 22 and 200); 
switches (fig. 1[18-19 and 28-29]), each of the switches coupled between one of the conductors and a corresponding one of the subcircuits (18-19 coupled to 11-12 and 28-29 coupled to 21-22), and configured to transmit a corresponding load current to the corresponding one of the subcircuits (fig. 1 shows [11] coupled to load 310 which connects to subcircuit [11,12] and [28] coupled to load 320 which connects to subcircuit [21,22]) when activated (fig. [91]); 
sensing circuits (included 12, 15, 22, 25 and 31), each of the sensing circuits corresponding to a corresponding one of the switches, each of the sensing circuits having a first connection to a corresponding one of the conductors before a first terminal of a corresponding one of the switches (fig. 1, paragraphs 23 and 34 of FUKUHARA discloses a first sensing circuit included [12, 15 and 31] coupled to switch 18-19) and a second connection to the corresponding one of the conductors after a second terminal of the corresponding one of the switches, each sensing circuit configured to generate a corresponding sensed current that is proportional to the load current (fig. 1, paragraphs 23 and 34 of FUKUHARA discloses a second sensing circuit included [22, 25 and 31] coupled to switch 28-29. These sensing circuit generate a sensing current IS proportional to the load current); and
 a controller (microcomputer 200) configured to provide signals used to determine power profiles of the subcircuits based on the sensed currents (200 convert current to voltage).
However, FUKUHARA does not disclose controller 200 configured to provide signals used to determine power profiles of the subcircuits based on the sensed currents.
Sutardja discloses a controller configured to provide signals used to determine power profiles of the subcircuits based on the sensed currents (fig. 36 shows state information [1214] and paragraph 169 discloses the state information capture any state information such as output voltage, output current, nominal duty cycle…).
Therefore, at the time before the effective filing date, it would be obvious to a POSITA to incorporate Sutardja into FUKUHARA in order to improve accuracy and reliability (paragraph 0003 of Sutardja).

Regarding to claim 16, FUKUHARA in view of Sutardja discloses the IC of claim 15 further comprising: a conversion circuit  (fig. 36) configured to receive the sensed currents and to convert the sensed currents to equivalent multi-bit digital signals (fig. 36[1201]); and a timestamp circuit configured to generate a timestamp value that is correlated with the multi-bit digital signals (fig. 36 shows state information [1214] and paragraph 169 discloses the state information may be temporally organized in any manner including using a time stamp of Sutardja).

Regarding to claim 19, FUKUHARA in view of Sutardja discloses the IC of claim 15 further comprising: a first power supply coupled to operate the subcircuits (Vin); and a second power supply different than the first power supply to operate at least a portion of the sensing circuits (fig. 12[508] and paragraph 0097 of Sutardja).

Regarding to claim 20, FUKUHARA in view of Sutardja discloses the IC of claim 16 further comprising: a memory device configured to store output of the timestamp circuit and the conversion circuit (paragraph 169 of Sutardja).


Claim(s) 2, 5-7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUHARA in view of Sutardja as applied to claim 1 above, and further in view of Christensen.

Regarding to claims 2 and 17, FUKUHARA in view of Sutardja discloses the IC of claims 1 and 15 respectively above, the conversion circuit comprises a power meter, wherein the power meter is configured to receive the at least one of the sense currents and produce a series of digital pulses of the multi-bit digital signal, each pulse corresponding to an amount of electrical charge transferred to the respective one of the subcircuits (fig. 2 of Sutardja shows a voltage sensor 118 and current sensors 116 which can be used to measure power). 
Even if FUKUHARA in view of Sutardja does not discloses the conversion circuit comprises a power meter, wherein the power meter is configured to receive the at least one of the sense currents and produce a series of digital pulses of the multi-bit digital signal, each pulse corresponding to an amount of electrical charge transferred to the respective one of the subcircuits.
Christensen discloses a sensing circuit as multimeter, ohmmeter, electromechanical meter, electricity meter, power meter, resistance measuring component, current meter, voltmeter, or other type of electronic measuring component capable of detecting input current.
Therefore at the time before the effective filing date, it would be obvious to a POSITA to have a power meter instead of a current and voltage meter as a matter of choice to measure electrical parameters without unexpected results.

Regarding to claim 5, FUKUHARA in view of Sutardja and Christensen discloses the IC of claim 2, wherein the controller is further configured to receive the multi-bit digital signal and convert the multi-bit digital signal into a measured value in current units (fig. 36 and paragraph 168 of Sutardja shows the controller 1201 to receive the digital signal from 1210 and determine the measure current).

Regarding to claim 6, FUKUHARA in view of Sutardja and Christensen discloses the IC of claim 2, wherein the controller is further configured to store the measured value with the correlated timestamp value (fig. 36 of Sutardja shows state information [1214] and paragraph 169 discloses the state information may be temporally organized in any manner including using a time stamp).

Regarding to claim 7, FUKUHARA in view of Sutardja and Christensen discloses the IC of claim 6, wherein the measured value and the correlated timestamp value are provided to generate an application software power profile for an application program running on at least one of the subcircuits corresponding to the at least one of the sense currents (paragraph 168-170 of Sutardja).

Claims 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUKUHARA in view Sutardja in view and  Christensen as applied to claim 3 above, and further in view of JP 5132468.

Regarding to claims 3 and 18, FUKUHARA in view of Sutardja and Christensen discloses the IC of claims 2 and 17 respectively above, the conversion circuit further comprises a timer circuit to determine one of a frequency and a period of the digital pulses (paragraph 0073 of Sutardja discloses a counter to estimate the duty cycle).
However, FUKUHARA in view of Sutardja and Christensen does not disclose the conversion circuit further comprises a timer circuit to determine one of a frequency and a period of the digital pulses.
JP 5132468 discloses a power meter included a frequency detection unit 111 includes a counter circuit, a DSP (digital signal processor).
Therefore at the time before the effective filing date, it would be obvious to a POSITA to incorporate the system of JP 5132468 into the system of FUKUHARA in view of Sutardja and Christensen in order to provide a highly accurate watt hour meter that is configured with a relatively simple circuit.

Regarding to claim 4, FUKUHARA as modified discloses the IC of claim 3, wherein the timer circuit further comprises: one of a pulse meter and a counter to determine the one of the frequency and the period of the digital pulses (JP 5132468 discloses a power meter included a frequency detection unit 111 includes a counter circuit).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818. The examiner can normally be reached M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SON T LE/Primary Examiner, Art Unit 2863